Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 1 of 26 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

United States of America )
Vv. )
Frederick M. Pohl, Jr. ) Case No. .

) 5:19-mj-1060PRL
)
)
i — )

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of | March 11,2019-May 21,2019 inthe county of _ Lake © inthe
_.__Middle ___ Districtof = Florida , the defendant(s) violated:
Code Section Offense Description

Ct. 1 - 18 U.S.C. § 1470 Ct. 1 - Transfer of Obscene Materials to a Minor
Ct. 2-18 U.S.C. § 2422 Ct. 2 - Attempting to Entice a Minor

This criminal complaint is based on these facts:
See attached affidavit

@ Continued on the attached sheet.

( Complainant ’s signature

SA David M. Alley, HSI

Printed name and title

 

Sworn to before me and signed in my presence.

 

Judge's signature

City and state: Ocala, Florida Philip R. Lammens, United States Magistrate Judge

 

Printed name and title

er Hom =
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 2 of 26 PagelD 2

STATE OF FLORIDA CASE NO. 5:19-mj-1060PRL
COUNTY OF MARION
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, David M. Alley, being duly sworn, declare and state as follows:
Agent Background

Is Your Affiant is a Special Agent (SA) employed with the
Department of Homeland Security (DHS), Homeland Security Investigations
(HSI) and have been so employed since March, 2007. Your Affiant is assigned
to the Special Agent in Charge (SAC), Office of Investigations (OJ) in Detroit,
Michigan with offices located at 477 Michigan Ave, Suite 1850, Detroit,
Michigan. I have successfully completed the Criminal Investigator Training
Program and the Immigration and Customs Enforcement Special Agent
Training Program at the Federal Law Enforcement Training Center (FLETC)
in Glynco, Georgia. I have received a Bachelor’s Degree in Criminal Justice
from Michigan State University, as well as a Master’s Degree in Criminal
Justice from Michigan State University. I have successfully completed the
Basic Computer Evidence Recovery Training (BCERT) at FLETC, Advanced
Computer Evidence Recovery Training (ACERT) at the HSI Cyber Crimes
Center and the Cyber re Center Mobile and Cellular Device Data

Extraction course and possess an A+ certification. Your Affiant is a law
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 3 of 26 PagelD 3

enforcement officer of the United States within the meaning of 19 U.S.C. §
1401(1), and am empowered to investigate and make arrests for violations of
United States criminal laws within the meaning of 18 U.S.C. § 2510(7).
Authorization Sought

2. This affidavit is made in support of an application for a criminal
complaint and arrest warrant for Fredrick Michael POHL Jr. for violations of
18 U.S.C. § 2242(b), which makes it a crime for any person to utilized the mail
or any facility or means of interstate or foreign commerce, or within the
special maritime and territorial jurisdiction of the United States to knowingly
persuade, induce, entice, or coerces any individual who has not attained the
age of 18 years, to engage in prostitution or any sexual activity for which any
person can be charged with a criminal offense, or to attempt to do so; as well
as 18 USC § 1470, which makes it a crime to use the mail or any facility or
means of interstate of foreign commerce knowingly transfers obscene matter
to another individual who has not attained the age of 16 years, knowing that
such other individual has not attained the age of 16 years, or attempts to do so.

3. The facts set forth in this affidavit are based upon my personal
observations, my training and experience, and information made available to
me by other law enforcement professionals. These facts are provided for the

sole purpose of establishing probable cause for the issuance of a criminal

2
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 4 of 26 PagelD 4

complaint and arrest warrant; therefore, this affidavit does not necessarily
contain all information uncovered during this investigation. Because this
affidavit is being submitted for the limited purpose of securing a criminal
complaint and arrest warrant, I have not included each and every fact known
to me concerning this investigation. I have set forth only the facts that I
believe are necessary to establish probable cause for an arrest warrant for
Fredrick Michael POHL Jr.
mIRC

4, mIRC is an Internet Relay Chat (IRC) client for Windows,
created in 1995. IRC clients are computer programs that users can install on
their system or web-based applications running either locally in the browser or
on a third party curve, Thess clients communicate with chat servers to transfer
messages to other clients. IRC Clients allow one-on-one communication via
private messaging as well as chat and data transfer.

AOL Mail

5. AOL Mail (stylized as AOL Mail.) is a free web-based

email service provided by AOL, a division of Verizon Communications.
Probable Cause
6. On or about March 11, 2019, an HSI employee acting in an

undercover capacity (hereafter UCA) was chatting in chatrooms on mIRC.

3
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 5 of 26 PagelD 5

The UCA was posing as the father with an 8-year-old daughter and using a

name signifying that he was a father with a daughter.

7. UCA was contacted by a user with the username “Mike.” The

mIRC client provided “Mike’s” IP address as “072-188-064-045”. The

following is a verbatim, non all-inclusive sample of the chats with “Mike”:

Mike:

UCA:

Mike:

UCA: |

Mike:

Mike:

UCA:

UCA:

Mike:

UCA:

UCA:

Mike:

UCA:

Mike:

Mike:

How old is your daughter

8

very nice

what r u into

i like young girls

you

same

how young

I would love someone as young as your daughters age
:)

good thing I like to watch

oh nice I would let someone watch
:)

:)

what would you do while you watched
4
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 6 of 26 PagelD 6

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

Mike:

UCA:

UCA:

Mike:

what do u want me todo

reassure her that it would be ok
ok we do oral a lot so she’d be fine
oh nice

I bet she sucks good

what all r u into

would love to have her do oral on me would definitely love
to fuck her

would love to watch

ud have to get the hotel room though

that’s fine that could be arranged

I’ll give u my email address if ur serious

so it would be easy for you to get her out of the house
when would you want me to come to Detroit

ive met a couple guys here before and it went easy
when can u lol

lol
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 7 of 26 PagelD 7

UCA: _ probably during her spring break easier to tell wife im
taking her somewhere for the day

Mike: what all happened when you met the guys from here

UCA: © oral, I watched

Mike: — when is her spring break

UCA: _ like the last week of March

Mike: for how long like a week

UCA: _ yea

Mike: nice

Mike: — what does [CW'] look like?

UCA: — small, blonde, blue eyes

Mike: very nice

UCA: [UC email address provided] if ur serious

Mike: got it

Mike: I would do more then oral with her

UCA: _ how far? Ive never gone further than oral

Mike: I would probably want to fuck her

 

' To protect the integrity of the ongoing investigation, the UC's alleged daughter's name is not
revealed here. The initials CW for cooperating witness are used to replace the actual name given by
the UC to Pohl.

6
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 8 of 26 PagelD 8

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

lol I should charge u for that

lol

be hot to watch though

yeah it would be

id consider it if u came all this way
nice

gotta bring condoms though

just imagine her moaning and crying
that’s fine I can do that

:)

what would go though your mind if you heard her
moaning and crying

ok yeah i’d probably be ok with that if u came up here

8. On March 11, 2019, at approximately 3:47 PM, the UCA

received an email at the UC email address provided from

flaguy1997@aol.com (hereinafter Mike). The email stated, “Hi there, its Mike

from ire.” On March 12, 2019, UCA and Mike communicated via email and

IRC chats. The following is a verbatim, non-all-inclusive sample of the email

exchange:

Mike:

I’m good. So you still want to plan this?

7
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 9 of 26 PagelD 9

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

fuck yes lol

Nice lol. So tell me all that you would like to happen

both of u oral while I watch :) more than once hopefully
I’ll d oral on her as much as she can take. I might let her gag
on me

would love to watch that :) when r u thinking

Very soon. What else would you like to see happen? :)

ur bringing condoms right

well? R u:)

Yes I am brining condoms :)

I am brining the condoms :)

I’d probably let u...if u asked nicely

Just imagine her moaning and crying :)

oh wow show me what hotel ur gonna get us

Let me have your zipcode so I can look for hotels in your
area. What do you think she would do when I go inside her?
[provides zip code] I cant imagine the look on her face
What do you imagine she will do when I go inside her...]

will start looking to see what hotels are in that area
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 10 of 26 PagelD 10

9. On March 14, 2018, UCA had further conversations over IRC

with “Mike” regarding his travel to Detroit to sexually assault an eight-year

old female. The following is a verbatim, non-all-inclusive sample of the chats

with “Mike”:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

Mike:

Mike:

Detroit is your major airport?
yeah

cool

where r u coming from? How longs the flight
I’m so hard just thinking about her
omg yea

I’m coming from Orlando

so maybe 2 hours

oh ok that’s not bad

nope not at all

brining condoms right

yes

I wanna hear more about what ur gonna do
mmm I would be more then happy to tell you

I’m going to eat her pussy and suck on her clit

9
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 11 of 26 PagelD 11

UCA: _ yess plz

Mike: slowly tease her clit
UCA: ~ :):)

Mike: —:)

10. In an email message on March 18; 2019, “Mike” requested to
talk with the UC’s daughter. “Mike” stated that “this is the youngest I have
had”. “Mike” asked the UC if there was any “any position that you want to
see me fuck her?” and asked “do you want me to talk dirty to her on the
computer?” UCA responded that “Mike” could be as dirty as he can and
asked him “for positions how young was your youngest.” “Mike” responded
“T’m going to tell her that im going to fuck her pussy. I would love for her to
ride me. The youngest I had was 15.” “Mike” wrote that he would “love to try
doggy on her.” “Mike” further stated that he was “going to talk dirty to her
while im fucking her” and “I’m going to tell her how good her pussy feels. Tell
her to take my cock.” “Mike” stated that he wanted the UC to sexually assault
their daughter during the conversation by stating, “Maybe I can talk her into
doing some stuff with you while its just the two of you at home” and “if I

could talk her into letting you go inside her would you like that.”

10
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 12 of 26 PagelD 12

11. On March 21, 2019, the same UCA spoke with “Mike” on the

mIRC chat application under the identity of the above-mentioned minor

daughter. The following is a verbatim, non-inclusive sampling of the chats:

Mike:

UCA:

Mike:

UCA:

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

Did you like the emails I sent for you?

im [CW]

nice to meet you [CW] that’s a pretty name
yes :)

thank you

I cant wait to see you [CW]

your welcome

me too :)

:)

I wanna eat you out

dad told me what that means :)
you want me to do that to you :)
dad just said you have to be nice :)
thanks you are nice too :)

thank you

your welcome

1]
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 13 of 26 PagelD 13

Mike:
UCA:
Mike:

UCA:

UCA:
Mike:
Mike:
UCA:
Mike:
UCA:
Mike:
Mike:
UCA:
Mike:
UCA:
Mike:
UCA:

Mike:

yeah dad said we could chat
ok I like talking to you

I like talking to you too

thank you :)

I would love to eat you out :)
dad says I get to meet you soon

yes you do

would love to run my hand up your dress
ok)

while I kiss you

I like kissing

mmmm good | like kissing too

im going to put my tongue in your mouth
ok are you good kissing?

yes

ok :)

I want you to suck me

are you good sucking
12
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 14 of 26 PagelD 14

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

Mike

UCA:

dad said to say yes and write :) :)

I can’t wiat to feel your lips around my cock :)

are you coming here soon

yes I am coming April 4"

oh ok I wont be in school dad said we’ll go somewhere
yes we will

do you gag when you suck

dad just said to say yes :)

I want to finger you

like fingers inside me?

yes

while kissing you

ok :)

are you going to spread your legs nice and wide for me
dad said yes if you want :) :)

I want you too

ok :)

a

I want to put my cock inside you

like your fingers?
13
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 15 of 26 PagelD 15

Mike:

UCA:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

UCA:

Mike:

yes
ey 21D 1)

you want that

dad said he does :) :)

I want that too :)

I’m going to suck on your clit
se

you can moan all you want

do you moan a lot

ok I like to yell and be loud and crazy
and that’s ok do to that

ik +) )'3)

I’m rubbing my cock a little

:D ) a

you like that I am rubbing?

dad just told me what u meant :)

you like that :)

do you have any questions for me [CW]

I am going to use a vibrator on you you will like it
14
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 16 of 26 PagelD 16

UCA:

-Mike:

dad told me what that was and yes you can

that will make you moan

12. On March 22, 2018, UCA and “Mike” continued to talk over

email using the UC email address and flaguy1997@aol.com (hereafter

Mike”). The following is a verbatim, non-inclusive sampling of the

conversation:

Mike:

UCA:

Mike:

UCA:

Mike:

Ask her if she is going to moan a lot when I slide my cock
inside her. When I get home later tonight I will see if I can
send her something for you

I'd love that if u did :)

Do you want me to show my cock to her? How later does
she stay up on the weekends? Aer you ok with showing her
porn? What did she wear to school?

yeah I show her porn ill show her anything you want :)
Are you ok with me sending her that? What did she wear to
school? I have too go soon but I will email tonight or in
between when I can. I know she will like what I send her.

Any plans over the weekend?

15
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 17 of 26 PagelD 17

Mike: Hey I have something for [CW] so let me know if you want
me to send it to you and when it would be good for you to
show it to her

UCA: Sorry we have been slammed this whole weekend first
chance to sneak on! Would love to show her anything you
wanna send!

Mike:  That’s ok. I do have something to show her. I am attaching
it for her. ;)

[This email contained a pictures of an adult male penis.
A hand is gripping it and there appear to be sheets in the
foreground of the picture]

Mike: Let me know if you got what I sent you

UCA: OMG wow :) yeah I just got it, sorry didn’t write earlier.
Wife is home sick. I’ll show her tonight and let you know
what she says :)

Mike: Nice think she will like it :)

Mike: Are you ok with me pulling on [CW] head as she sucks me?
Did you mention to your wife that you want to bring [CW]

to Florida eventually? What else would you be open too?

16
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 18 of 26 PagelD 18

UCA: Yeah u can totally do that (not to hard! Lol ;) no I didn’t say
anything to my wife yet prolly will after we meet and
everything goes good. Im so excited im pretty much down
for anything as long as no one gets hurt

Mike: Noone will get hurt. Would you fuck her after I did? Would
you let her wear a skirt on Friday if she is able to stay home?

UCA: — definitely would let her wear a skirt for u! if she liked it |
prolly wouldn’t be able to stop myself lol but not sure what
u would want to see me do to her did u get the room for us
yet?

Mike: I would love to see you fuck her. The room has been
reserved. Will give you the room number when I get in
town.

UCA:  Ok:) cant wait to see u she cant either :p

Mike: I’m really looking forward to this. Like I said, she is going
to be the youngest that I had.

Mike: Show this to [CW]. :)

[This email contained a picture of an adult male penis
being gripped by a hand]

17
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 19 of 26 PagelD 19

13. On April 5, 2019, “Mike” wrote an email to the UCA using
~ email address Flaguy1997@aol.com and claimed to have been injured in a car
accident and could not make the trip to Michigan. In a follow-up email,
“Mike” suggested “maybe we can change plans and you guys could come
down here and see me.” The UCA and “Mike” then began to make plans for
the UCA and his underage daughter to meet him at a hotel in Orlando,
Florida.

14. OnApril 10, 2019, “Mike” wrote an email to the UCA using
email address Flaguy1997@aol.com. “Mike” stated, ““Hey here are some
pictures for [CW] im really looking forward to seeing her. I kept my days off
with work which are Fri/Sat. Let me know what she says :) [This email
contained two image attachments, one of an adult male penis, one of a nude
adult male].

15. On April 24, 2019, April 26, 2019, and May 6, 2019, “Mike” sent
pictures of an adult male penis to the UCA and asked him to show them to his
underage daughter. The UCA has remained in contact with “Mike” who
continues to express a graphic sexual interest in the UCA’s underage daughter.

16. On March 20, 2019, your affiant served a summons on AOL,
now Oath, Inc, for all subscriber information related to email address
Flaguy1997@aol.com. On March 25, 2019, your affiant received a response

18
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 20 of 26 PagelD 20

from AOL. AOL provided that the full name on the account was Fred P. AOL
provided numerous IP logins for this email address, to include IP address
“72.188.64.45”. This IP address was used more than 900 times since June 10,
2018.

17. On March 21, 2019, your affiant served a summons on Charter
Communications, Inc. for subscriber information for IP address
“72.188.64.45”. Charter information provided the following information in
response to the summons:

Subscriber Name: FREDRICK POHL SR
Subscriber Address: 16430 NELSON PARK DR 104
CLERMONT FL

Phone number: (352) 988-5849

Account number 292941208

Original Lease Start: 6/10/18 12:58:36 PM

Lease End: 3/22/2019 3:54:48 AM

18. Onor about April 3, 2019, your Affiant served a summons on a
major amusement park for employment records related to Fredrick Michael
POHL. On April 15, 2019, the employer responded to the summons. In

addition to confirming that POHL is employed with them, POHL’s W-2 forms

19
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 21 of 26 PagelD 21

from 2016, 2017 and 2018 list 16430 Nelson Park Drive, Apt 104, Clermont,
FL as his primary address.

19. A federal search warrant served on POHL’s email address in
April of 2019, flaguy1997@gmail.com revealed two images of an adult male,
believed to be POHL, dressed in an employee outfit related to the
aforementioned amusement park.

20. Record checks conducted with the National Crime Information
Center reveal that POHL has the following criminal history:

i. April 10, 2004: Fraud- insuff funds check. Sentenced to 6 months
probation in June, 2004

ii. December 30, 2004: Municipal Ordinance Violation
(Misdemeanor) and Grand Theft (felony). Probation revoked
October 27, 2006.

21. A-yreview of Homeland Security Reports of Investigation reveal
that POHL has previously been investigated by HSI for attempted exploitation
of minor children. In October, 2007, a Detective with the Vancouver Police
Department was conducting online chats in an undercover capacity, posing as
a 13 year old Canadian female. The detective tells POHL that he had lied

about coming to see “her” and POHL states that he is “so sorry about that.”

20
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 22 of 26 PagelD 22

POHL further stated “I keep thinking about going in ur bum.” POHL
attempted to transfer the following files to the Detective:

i. 9_yr_old_suking.jpg

li. 12_yr_old_nude.jpg

iii. 9yo_Preteen_Girl_Fucked_in_Ass_by_dad.jpg

22. On October 31, 2007, the Detective re-engaged POHL in the
online chats via Yahoo Messenger. At this time, POHL transmitted seventeen
(17) images and one (1) video file of suspected child pornography. The images
listed in the report are:

i. “9_yr_old_suking” - this image depicts a young, naked female
kneeling in front of a naked adult male, performing fellatio on his
erect penis;

ii. “9yo_Preteen_Grl_Fucked_in_Ass_by_dad” - this image depicts
a young, naked female kneeling face-down on a bed, with a
naked male's penis poised by her anus;

ili. “12_yr_old_nude” - this image depicts a young, naked female
sitting on a beach-blanket, at a beach. Her pubic region and
breasts are visible.

23. On May 20, 2019, a federal search warrant (5:19-cr-1059-PRL)
was issued for POHL’s residence at 16430 Nelson Park Dr, Apt 104,
Clermont, FL.

24. On May 20, 2019, the UCA spoke with POHL regarding meeting

at an Orlando, Florida area hotel for the purpose of POHL sexually assaulting

21
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 23 of 26 PagelD 23

the UCA’s minor daughter. The UCA stated that he would be staying at the
Days Inn, located at 9301 S Orange Blossom Trail, Orlando. POHL agreed to
meet the UCA on May 21, 2019, at this location.

25. On May 21, 2019, the UCA spoke with POHL who stated that
he would arrive at the hotel between 10 and 11 am. POHL later stated to the
UCA that he was going to stop for condoms and a bikini before arriving at the
hotel. At approximately 9:04am, HSI Special Agents observed POHL depart
the residence at 16430 Nelson Park Dr in a Grey Jeep Renegade.

26. Atapproximately 9:22am, HSI Special Agents observed POHL
stop at a Walgreens. At this same time, POHL stated to the UCA “got some
condoms, going to look for the bikini”. At approximately 9:30am, HSI Special
Agents observed POHL stop at a Walmart. POHL stated to the UCA that he
could not find the bikini that he was looking for but that he found a “pretty
pink dress with hearts on it” and that he was traveling towards to meet the
UCA.

27. At approximately 11:00am POHL arrived at the Days Inn driving
a the Grey Jeep Renegade. POHL immediately stated to agents that he was in
possessions of condoms and a dress. Your affiant asked if POHL would be

willing to be interviewed by HSI Agents and he said that he would.

a
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 24 of 26 PagelD 24

28. Your affiant escorted POHL to his vehicle and informed him of
his constitutional rights. POHL stated that he understood his rights as was
willing to be interviewed. In a recorded statement, POHL made the following
admissions:

a. POHL admitted that was user “mike” on IRC and he met an
individual on IRC using the name [UC name redacted]. POHL
stated that this user had told him he had an eight year old
daughter.

b. POHL stated that he sent nude images to the UCA and stated
“he (the UCA) said he wanted to show them to his daughter”

c. POHL stated that he travelled to the Days Inn for the purpose of
meeting the individual and his daughter. POHL stated that he
did not know if he would have had vaginal sex with the daughter
but that he would have performed oral sex on her and had her
perform oral sex on him. POHL stated that he would have been
tempted to perform vaginal sex with her but “would have backed
out”

d. POHL stated that he uses IRC daily, approximately three hours
a day. POHL stated that he chats with those he believes to be

adults regarding having sex with minor children and chats with

23
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 25 of 26 PagelD 25

those he believes to be minor children about having sex with
them. POHL stated that all of his chats on the IRC revolve
around this subject.

e. POHL stated that he has both sent and received links containing
child pornography using IRC. POHL stated that the youngest
image of child pornography he had masturbated to was eight
year old. POHL directly stated “I know I masturbated to an eight
year old”. POHL estimated that the youngest child he had sent
child pornography to was 9 or 10 years old. POHL stated that he
did not save the child pornography on his computer

f. POHL stated that he worked at an amusement park and that part
of his duties are to secure patron’s lap bars if they appear
unsecure

29. Your Affiant requested and received permission to search the
vehicle driven by POHL and agents did recover a package of condoms and a
pink dress as described herein.

Conclusion

30. Based on the above, Your Affiant respectfully submits that there

is probable cause to believe that Fredrick Michael POHL Jr. for violations of

Title 18, United States Code, Sections 1470 and § 2242(b).

24
Case 5:19-cr-00045-JDW-PRL Document1 Filed 05/21/19 Page 26 of 26 PagelD 26

31. Wherefore by this affidavit and application, Affiant requests that
the Court authorize the issuance of a criminal complaint and arrest warrant

for Fredrick Michael POHL Jr.

Affiant further sayeth naught.

David M. Alley, Special Agent
U.S. Department of Homeland Security
Homeland Security Investigations

Sworn and subscribed to before

me this | day of May 2019.

P Domes

Philip R. Lammens,
United States Magistrate Judge

25

 

SaaS TES ENE I
